Citation Nr: 1226689	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-17 099	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1987 to March 1993 and from April 2006 to October 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

The Veteran has claimed entitlement to service connection for a back disorder.  The Board finds that additional development is necessary prior to final adjudication.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.

To prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  

The Veteran has stated that he sustained back injuries in March 1989 and August 1990.  Service treatment records show that the Veteran was treated for acute low back strain following a motor vehicle accident in March 1989.  Service treatment records from August 1990 show continued treatment for low back pain, with x-rays revealing questionable congenital non-union of the spinous process of S1.  This was noted again in records from March 1992.  Records from September 1992 indicate that the Veteran complained of back pain after lifting a tool box.  This was diagnosed as thoracic spasm.  

Private treatment records from 1999 show a complaint of new onset low back pain, unrelated to any specific injury.  In 2001 the Veteran was seen for pain after lifting a heavy television.  Treatment records in 2002 show that the Veteran again reported back pain.  Since that time the Veteran has been diagnosed with lumbar strain, congenital non-fusion of L5 and degenerative disc disease.  The Veteran has also submitted a statement from his brother, who stated that he observed a car accident involving the Veteran in March 1989 and that the Veteran has complained of back pain on numerous occasions since that time.  

In a July 2008 letter, the Veteran's private physician stated that the Veteran has degenerative disc disease and bulging discs.  He noted that he first began treating the Veteran for back pain in April 1999 and that the Veteran's back pain seems to have initiated with an injury in service and has continued on and off since that time.  

The Veteran has asserted that his current back problems are related to his in-service complaints of back pain, namely the March 1989 automobile accident.  In the alternative, he states that a preexisting back disability was aggravated by his period of service from April 2006 to October 2006.  

The Board notes that to date, the Veteran has not been afforded a VA examination in connection with his claim, and that the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought, as there is are outstanding questions as to whether the Veteran's back disorder began in service, is otherwise etiologically related to either of his periods of service or was aggravated by his second period of active service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Furthermore, it is unclear whether or not the Veteran's complete VA treatment records have been associated with the claims file.  There are only a couple records dated in 2009, and any history of medical treatment is relevant to this claim. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain complete treatment records from the VA Medical Center in Knoxville, Tennessee dated from 2006 to the present.  

2.  After obtaining any available VA records, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for a back disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file, including relevant medical records, should be made available to and be reviewed by the examiner in conjunction with the examination.  Following a thorough evaluation the examiner is asked to state the precise nature and any and all back disorders demonstrated by the Veteran.

If a back disorder is diagnosed the examiner should provide an opinion as to whether that condition at least as likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service.  

In addition, the examiner should provide an opinion as to whether it is at least as likely as not that any back condition preexisting the Veteran's April 2006 to October 2006 period of service was aggravated therein.  The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability. 

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran. 

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


